Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter. The specification would appear to have been translated by machine, if not for its inconsistencies. Paragraphs [0012] and [0014] are examples (w/Exr’s emphasis):
[0012]	“The technical result of the present invention is to provide a device that provides ease of assembling and operation of BTAN, reducing installation time and dosstart staff, to increase the thermal stability of the node Likopodija of PETN.”

[0014]	“The essence of the invention is explained by drawings. In Fig. 1 shows a General view of the bushing unit tubular electric heaters. In Fig.2 shows a block of tubular electric heaters. In Fig.3 shows the current supply unit of the existing BTEN (prototype). In Fig.4 the ten plug connector is pictured. In Fig.5 shows the shape of the bayonet connector groove. In Fig.6 shows the shape of the asymmetric serrated notch surface of the bayonet connector groove. Busbar block tubular 1 comprises a tubular block 2, sealed terminal box 3, the connection nodes of the power wires 4 to terminal 5 tubular 6. The terminal 5 of the tubular electric heaters 6 comprises a rod 7 and a contact plate 8. For connecting power wire 4 to terminal 5 6 tubular heat-resistant hermetic bayonet connector plug 9, which plug is a contact plate 8 of the tubular electric heater 6. The pins 10 of the bayonet connection are made on the body of the tubular electric heater 6, the grooves 11 of the bayonet connection are made in the body of the bayonet connector 9. Alternatively, the grooves are made in the form of an inclined profile surface with an asymmetric toothed notch 12. As an option, heat-resistant sealed plug connectors 9 are made of different lengths (different lengths in groups of tubular electric heaters 6). Socket 13 by a bayonet connector 9 has a spring Assembly urging the contacts 14. The socket 13 of the bayonet connector 9 is insulated from the inner housing 15 of the bayonet connector 9 by a heat-resistant ceramic insert 16. To ensure the sealing of the node connecting the power wires 4 to the terminal 5 of the tubular electric heaters 6, heat-resistant gaskets 17 are applied, and a cap nut 18 is used to seal the power wires 4. To ensure the fixation of the plug connector 9 on the tubular electric heater 6, a spring 19 is applied. The length of the bayonet portion of the plug connector 9 should be sufficient to transfer the bulk of the weight of the plug connector 9 to the body of the tubular electric heater 6 and remove unwanted mechanical loads on the plug 8 - socket connection 13.”


	Syntax is faulty and component names are mistaken and/or inconsistent throughout the specification. In paragraph [0012], “BTAN” and “PETN” presumably should both be “BTEN,” and the translation is incomplete. Examples in paragraph [0014] include (i) “[b]usbar block tubular 1 comprises a tubular block 2,” which appears at best mistaken in view of Figures 1 and 2; (ii) how can “bayonet connector 9,” also identified as “bayonet connector plug 9” and “plug connectors 9,” be rotated to secure “pins 10” in “grooves 11” or “notches 12” when “contact plate 8,” also identified as “the plug 8,” is in “socket 13”? (iii) “Socket 13 by a bayonet connector 9 has a spring Assembly urging the contacts 14.” (sic) How does the “spring assembly,” subsequently identified as element 19, urge “contacts 14,” what is the structure of “contacts 14,” and with what do they act as contacts?
The examiner politely requests translation by one who is fluent in both languages.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both the “tubular block” and the “terminal box” in Figures 1 and 2 (respectively “flange” and “pipe” in cited RU 50639 U1).  
Figure 3 is evidently prior art, and should be so labelled. The “A” above Figure 3 implies that it is an enlargement of region “A” in Figure 2, which is evidently not the case.
The drawings are also objected to under 37 CFR 1.83(a) because they fail to show the structural details of the bayonet connector. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. MPEP § 608.02(d). 
The translation of the specification leaves unclear, as does Fig. 4, which of the mating parts belong to the heater 6 portion and which to the bayonet connector 9 portion. Given that the structure of the bayonet connection is the ostensibly novelty, a detailed figure showing the heater portion 6 separated from its mating bayonet connector portion 9 is indispensable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims fail to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
	Claim 1 begins, “Busbar block of tubular heaters,” yet the specification mentions only “busbar block tubular 1,” which is identified only in Figure 1, and is apparently in error there.
	Lines 3-5 include “the node connecting the wire supply to the output tubular heaters made in the form of a heat-resistant sealed plug bayonet connector, plug which is the output tubular heaters, pins bayonet connections are made on... the tubular electric heater” (Exr’s emphasis). “[T]he node” lacks an antecedent basis, and the italicized limitation(s) fall(s) short of clarity.
The claim recites numerous other terms without antecedent bases, commencing in line 1 with “the connection nodes,” in line 2 with “the power wires” and “the output tubular heaters,” etc.
Each of claims 2-4 begins with “Bushing unit tubular electric heaters according to claim 1,” yet claim 1 lacks a “bushing unit.”
	The claims should be rewritten in idiomatic English.
Information Disclosure Statement
in part. 
The examiner obtained what appears to be just the first page of RU 50639 U1, but accompanied by an evidently complete translation, and part of RU 61937 U1, with a complete translation but lacking Figures 2 and 3 (see PTO-892 and attachments). The examiner requests that Applicant affirm this, and provide the rest of RU 50639 U1, and Figures 2 and 3 of RU 61937 U1.
Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/26/22